Exhibit 99.1 TerreStar Announces Distribution Agreement with AT&T First Satellite Cellular Smartphone to Offer Integrated Service RESTON, VA – September 30, 2009 – Mobile communications provider TerreStar Networks Inc. (TerreStar), a majority-owned subsidiary of TerreStar Corporation (NASDAQ: TSTR), announced today an agreement between TerreStar and AT&T to bring to market the first fully integrated satellite cellular smartphone. The TerreStar solution will combine AT&T’s wireless connectivity with the ability to use an all-IP satellite network as back up throughout the United States.Using one phone number and one device, users will be able to access voice and data services in the United States, Puerto Rico, the U.S. Virgin Islands and offshore coastal waters over either the AT&T cellular network or the TerreStar satellite network. The TerreStar™ GENUS™ Smartphone is a revolutionary device, combining 3G terrestrial wireless capability with satellite voice and data in a standard smartphone size and form factor. The device uses the Windows Mobile® operating system to provide rich smartphone functionality and includes premium features such as a touchscreen, WiFi, Bluetooth®, GPS and a QWERTY keyboard.The solution is intended to work as a user’s everyday cellular smartphone device, with satellite access capability as a secondary option when needed. “TerreStar is pleased to announce AT&T as a distribution channel.TerreStar remains focused on offering an integrated satellite and terrestrial communications solution to enable true ubiquity and reliability virtually anywhere in the United States to help solve the critical communications and business continuity challenges faced by government, emergency responders, enterprises and rural communities,” said Jeffrey Epstein, president, TerreStar Networks. The TerreStar integrated solutionredefines the mobile satellite services experience by providing easy access to both cellular and satellite networks through a cutting-edge handset that is both smaller and more feature-rich than previous satellite devices. This agreement is one of a series of recent milestones announced by TerreStar.TerreStar launched the world’s largest, most powerful commercial satellite, TerreStar-1, on July 1.The first end-to-end call over TerreStar-1 was completed on July 20th. On August 27th TerreStar announced the successful completion of in-orbit testing. TerreStar and AT&T will demonstrate the TerreStar GENUS™ Smartphone at a special event on October 5th at the IACP (International Association of Chiefs of Police) annual conference in Denver, CO. About TerreStar Networks Inc.
